Opinion by
Keefe, J.
The invoice papers disclosed, from the red-ink notations of the appraiser, that 60 percent of the water chestnuts were spoiled and that 100 percent of the taros were spoiled. At the trial the customs official making the examination for the appraiser testified that he examined 10 percent of the cases of water chestnuts and that the spoilage therein was uniform, and he had examined all 5 cases of the taros and found them spoiled. The importer testified that after the vegetables had been inspected they were thrown away in the-presence of the examiner. On the record presented, and following Huber v. United States (5 Cust. Ct. 59, C. D. 370), the court hold that 60 percent of the water chestnuts and all of the taros constitute a nonimportation. The collector was therefore directed to reliquidate the entry and make refund of duty accordingly.